                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

John C. Bridges, a/k/a Almighty God Satan, )
                                           )         ORDER DENYING MOTION
                                           )         FOR RECONSIDERATION
                Petitioner,                )
                                           )
       vs.                                 )
                                           )
Leann Bertsch, Director, North Dakota      )
Department of Corrections and              )
Rehabilitation,                            )
                                           )         Case No. 1:18-cv-266
                Respondent.                )


       On March 4, 2019, the Court issued an order granting the Respondent’s Motion to Dismiss

and denying the Petitioner’s habeas petition with prejudice. On March 22, 2019, the Petitioner

filed a Motion for Reconsideration. He asserts the Court improvidently granted the Respondent’s

Motion to Dismiss as it pertained to the original and not the amended habeas petition.

       The Petitioner’s assertion is specious. The Petitioner conveniently ignores the fact that the

Respondent filed a supplement to her Motion to Dismiss in which she asserted that the Petitioner’s

habeas petition as amended was time-barred. (Doc. No. 19). It should also be pointed out that the

Petitioner never filed a response or otherwise objected to this supplement.

       The Court finds no basis for reconsidering its previous order. The Petitioner’s original and

amended habeas petitions are timed-barred for the reasons articulated in the Court’s order of March

4, 2019. The Petitioner’s Motion for Reconsideration (Doc. No. 32) is DENIED.

       IT IS SO ORDERED.

       Dated this 30th day of April, 2019.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
        
